Citation Nr: 0529786	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-08 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the right glenohumeral joint, for 
the period from February 27, 1997 to May 30, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation of the right glenohumeral joint, for 
the period from May 31, 2002 to May 12, 2004.

3.  Entitlement to a rating in excess of 50 percent for 
recurrent dislocation of the right glenohumeral joint, for 
the period from May 13, 2004 forward.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which confirmed 
and continued the veteran's 20 percent disability rating for 
a right shoulder disability.

The Board notes that during the pendency of the veteran's 
appeal, the RO twice granted an increased evaluation for the 
service-connected disability, first from 20 percent to 30 
percent, and then from 30 to 50 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issues remain in appellate status.


FINDINGS OF FACT

1.  For the period from February 27, 1997 to November 17, 
1999, the veteran's right shoulder disability was manifested 
by abduction to 80 degrees, with infrequent episodes of 
recurrent dislocation and guarding at the shoulder level. 

2.  Prior to November 18, 1999, there was no objective 
evidence of frequent episodes of dislocation, guarding of all 
movements of the arm, fibrous union or nonunion of the 
humerus, loss of the humeral head, or ankylosis of any kind. 

3.  For the period from November 18, 1999 to May 12, 2004, 
the veteran's right shoulder disability was manifested by 
abduction between 45 and 75 degrees, with frequent episodes 
of recurrent dislocations, guarding of all arm movements.  
There was also favorable ankylosis noted during that period. 

4.  From November 18, 1999 to May 12, 2004, there was no 
evidence of fibrous union or nonunion of the humerus, loss of 
the humeral head, or unfavorable ankylosis.

5.  Since May 13, 2004, the veteran's right shoulder 
disability is manifested by unfavorable ankylosis of the 
scapulohumeral articulation, with abduction limited to 20 
degrees by pain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the right glenohumeral joint, prior 
to November 17, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a 30 percent rating for recurrent 
dislocation of the right glenohumeral joint, from November 
18, 1999 to May 12, 2004, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a rating in excess of 50 percent for 
recurrent dislocation of the right glenohumeral joint, from 
May 13, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5200 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased evaluation for a right 
shoulder disability.  In this context, the Board notes that a 
substantially complete application was received in February 
1997 and adjudicated in September 1997, prior to the 
enactment of the VCAA.  During the course of the appeal, 
however, in April 2002, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In November 2004, the veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  The AOJ readjudicated the claim 
based on all the evidence, without taint from prior 
adjudications in June 2005.  Therefore, the Board finds no 
prejudice in the fact that the initial AOJ denial pre-dated 
VCAA-compliant notice.  Accordingly, the Board finds that the 
content and timing of the April 2002 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant private and VA treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his appeal. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for recurrent dislocation 
of the right shoulder in May 1967 and was evaluated as 20 
percent disabling under DC 5202.  During the course of this 
appeal, the evaluation was raised to 30 percent, effective 
May 31, 2002, and to 50 percent, effective May 13, 2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Those 
applicable to this veteran are listed below.  Normal ranges 
of upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R.  § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, and the ability 
to reach the mouth and head, warrants a 30 percent 
evaluation.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent evaluation.  Unfavorable 
ankylosis, with abduction limited to 25 degrees from the 
side, warrants the maximum schedular rating of 50 percent.  

DC 5201 provides that limitation of motion of the arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the arm midway between the side and 
shoulder level warrants a 30 percent disability rating.  A 40 
percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.

Under DC 5202, for other impairment of the humerus, a 20 
percent rating is granted when there is malunion, with 
moderate deformity.  A 30 percent rating is granted when 
there is marked deformity.  Also under DC 5202, for recurrent 
dislocations of the arm at the scapulohumeral joint, a 20 
percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level.  A 30 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements for the arm. 38 C.F.R. § 4.71a, 
DC 5202. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

Period from February 27, 1997

For the period beginning the date of the veteran's claim for 
an increase, the veteran carries a 20 percent rating for his 
right shoulder disability under 5202, indicative of 
infrequent episodes of dislocation and guarding of movement 
only at shoulder level.  At the outset, it is observed that 
magnetic imaging resonance scans (MRIs) and x-ray studies 
confirm arthritic changes in the veteran's right shoulder.  
The June 1997 VA examination confirms findings of abduction 
to 80 degrees, limited by pain at 70 degrees.  The veteran 
reported a history of dislocations, but no evidence of 
instability was found on examination.  Concurrent clinical 
reports reveal the veteran sought treatment for pain 
associated with his shoulder.  They do not document frequent 
dislocations, deformities of the joint, or ankylosis of any 
kind.  The Board finds that this exam would not warrant a 
compensable rating based on limitation of motion under DC 
5201.  It does, however, justify a 20 percent rating under DC 
5202.

In November 1999, when the veteran reported for additional VA 
examination, an increase in severity became objectively 
discernable.  The veteran had severe pain on all movement and 
was noted to have objective evidence of pain and guarding on 
all range of motion testing.  His abduction was measured to 
75 degrees, but with constant pain through the range of 
motion.  Chronic instability was noted.  The Board finds that 
it is at this point that the veteran's disability picture 
increased to the point of more nearly approximating the next 
higher disability rating, that of 30 percent (under DC 5202).  
This is indicative of frequent episodes of recurrent 
dislocation and guarding of all movements.  Thus, the Board 
grants the veteran's appeal in so far as it grants an 
increased evaluation from November 18, 1999, the date of the 
veteran's examination, from 20 percent to 30 percent.


Period from November 18, 1999

From November 18, 1999, through May 13, 2004, the veteran's 
disability is rated at the 30 percent level.  Subsequent to 
the veteran's 1999 examination, he underwent additional 
surgery for his right shoulder.  Abduction following the 
surgery was measured at 45 degrees.  X-ray evidence revealed 
no abnormalities of the scapula.  Further treatment records 
are silent for shoulder complaints until VA examination  in 
April 2002.  At this time, continued guarding was noted.  
Additionally, the veteran was noted to have a "frozen 
shoulder" due to contracture of the shoulder muscles.  
Abduction measured to 65 degrees at this time.  The Board 
notes that in addition to a 30 percent rating under DC 5202, 
this also would approximate a 30 percent evaluation under DC 
5200, for favorable ankylosis with abduction at 60 degrees.  

Examination in August 2003 also presented findings sufficient 
for the 30 percent rating level under DC 5200, where again, 
favorable ankylosis, with abduction to 65 degrees, was found.  
Additionally, frequent dislocations and guarding were again 
noted.  The Board observes that x-ray studies during this 
period are negative for findings of fibrous union or nonunion 
of the humerus, or loss of the humeral head.

It was on private examination on May 13, 2004, that a finding 
of unfavorable ankylosis was found.  The veteran was noted to 
have total ankylosis, with abduction limited to 20 degrees by 
pain.  Thereafter, during his December 2004 VA examination, 
he was noted to have severe muscle atrophy associated with 
his shoulder disability, as well as continued unfavorable 
ankylosis.  The veteran's disability, therefore, warrants a 
50 percent rating from that May 13, 2004 examination.  

Period from May 13, 2004

The Board notes that the veteran has the maximum schedular 
rating (50 percent) for disabilities of the shoulder from 
this date forward.  Thus, further increase is not available.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the right glenohumeral joint, prior 
to November 18, 1999, is denied. 

Entitlement to an evaluation of 30 percent for recurrent 
dislocation of the right glenohumeral joint, as of November 
18, 1999, is granted subject to regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for 
recurrent dislocation of the right glenohumeral joint, from 
May 13, 2004, is denied.



____________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


